EXHIBIT 10.52

THIRD AMENDMENT TO THE ALION MEZZANINE WARRANT AGREEMENT

THIS THIRD AMENDMENT TO THE ALION MEZZANINE WARRANT AGREEMENT (the “Amendment”)
is made effective as of March 8, 2005, between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”), and Bahman Atefi, an
individual (“Holder”).

WHEREAS, the Company, Holder, and Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Trust (the “Trust”) entered into that
certain Alion Mezzanine Warrant Agreement dated as of the 20th day of
December 2002 (the “Alion Mezzanine Warrant Agreement”), pursuant to which the
Company issued to Holder warrants to purchase Twenty-Two Thousand Sixty-One and
Seven-Tenths (22,061.7) shares of the Company’s $0.01 par value per share common
stock (“Common Stock”);

WHEREAS, the Company and Holder entered into that certain First Amendment to the
Alion Mezzanine Warrant Agreement effective as of December 15, 2004 (the “First
Amendment”), pursuant to which the parties agreed to certain amendments to the
Alion Mezzanine Warrant Agreement;

WHEREAS, the Company and Holder entered into that certain Second Amendment to
the Alion Mezzanine Warrant Agreement effective as of January 24, 2005 (the
“Second Amendment”), pursuant to which the parties agreed to certain further
amendments to the Alion Mezzanine Warrant Agreement (as amended by the First
Amendment and the Second Amendment, the “Amended Alion Mezzanine Warrant
Agreement”);

WHEREAS, the Company and Holder desire to amend Sections 3(l)(i) and 16(a) of
the Amended Alion Mezzanine Warrant Agreement as set forth herein; and

WHEREAS, the Trust is a party to the Amended Alion Mezzanine Warrant Agreement
only for the purposes of Sections 6, 7, 15 and 17 through 25 of the Amended
Alion Mezzanine Warrant Agreement, and pursuant to Section 18 of the Amended
Alion Mezzanine Warrant Agreement, Sections 3(l)(i) and 16(a) may be amended by
the mutual written agreement of the Company and Holder, without the need to
obtain the Trust’s consent.

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

1. Amendments to the Amended Alion Mezzanine Warrant Agreement.

(a) Section 3(l)(i) of the Amended Alion Mezzanine Warrant Agreement is hereby
amended by deleting the entire text of Section 3(l)(i) and substituting in lieu
thereof:

“SARs issued to employees, consultants, officers or directors of the Company or
any of its Subsidiaries with an exercise price no less than Fair Value, except
for such amount of SARs that, at the time of issuance, would cause the aggregate
number of SARs then outstanding (excluding any SARs that have (x) been
exercised, (y) expired, terminated unexercised, or become unexercisable or
(z) been forfeited or otherwise terminated, surrendered or canceled) to be in
excess of:

(1) two percent (2%) of the number of then outstanding shares of Common Stock on
a fully diluted basis (assuming the exercise of all outstanding options,
warrants and rights and the conversion into Common Stock of all convertible
securities) at the first anniversary of the Effective Date;

(2) four percent (4%) of the number of then outstanding shares of Common Stock
on a fully diluted basis (assuming the exercise of all outstanding options,
warrants and rights and the conversion into Common Stock of all convertible
securities) at the second anniversary of the Effective Date;

(3) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
six percent (6%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the third anniversary of the Effective Date;

(4) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
eight percent (8%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the fourth anniversary of the Effective Date; and

(5) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
ten percent (10%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the fifth anniversary of the Effective Date.”

(b) Section 16(a) of the Amended Alion Mezzanine Warrant Agreement is hereby
amended by deleting the entire text of Section 16(a) and substituting in lieu
thereof:

“As long as none of the clauses (a), (b) or (c) of the definition of Current
Market Price in Section 3(c)(ii) is applicable to the Common Stock, all SARs
issued by the Company will be issued with an exercise price no less than the per
share value of the Common Stock as set forth in the then most recent appraisal
performed by an independent appraiser at the Company’s request in connection
with the ESOP. If one of the clauses (a), (b) or (c) of the definition of
Current Market Price in Section 3(c)(ii) is applicable to the Common Stock, all
SARs issued by the Company will be issued with an exercise price no less than
the then current Current Market Price. All SARs issued by the Company will vest
in accordance with the terms of the Company’s Stock Appreciation Rights Plan, as
in effect at the time of issuance. The Company will not issue SARs that cause
the aggregate number of outstanding SARs (excluding any SARs that have been
exercised, that have expired, terminated unexercised, or become unexercisable or
that have been forfeited or otherwise terminated, surrendered or cancelled), at
the time of issuance, to be in excess of:

(1) two percent (2%) of the number of then outstanding shares of Common Stock on
a fully diluted basis (assuming the exercise of all outstanding options,
warrants and rights and the conversion into Common Stock of all convertible
securities) at the first anniversary of the Effective Date;

(2) four percent (4%) of the number of then outstanding shares of Common Stock
on a fully diluted basis (assuming the exercise of all outstanding options,
warrants and rights and the conversion into Common Stock of all convertible
securities) at the second anniversary of the Effective Date;

(3) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
six percent (6%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the third anniversary of the Effective Date;

(4) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
eight percent (8%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the fourth anniversary of the Effective Date; and

(5) the sum of (a) thirty-three thousand (33,000), plus (b) the amount equal to
ten percent (10%) of the number of then outstanding shares of Common Stock on a
fully diluted basis (assuming the exercise of all outstanding options, warrants
and rights and the conversion into Common Stock of all convertible securities),
at the fifth anniversary of the Effective Date.”

2. Waivers. The parties hereto hereby agree that neither the execution of this
Amendment nor any provision contained herein shall be deemed to in any way
affect or act to restrict or terminate the provisions of Section 2 of the First
Amendment or Section 2 of the Second Amendment, including without limitation,
any waivers and releases granted to and/or given for the benefit of the Company
therein.

3. Remainder of the Amended Alion Mezzanine Warrant Agreement Not Affected.
Except as set forth in Section 1 hereof, the terms and provisions of the Amended
Alion Mezzanine Warrant Agreement remain in full force and effect without
change, amendment, waiver or modification.

4. Ratification. As modified hereby, the Amended Alion Mezzanine Warrant
Agreement and its terms and provisions are hereby ratified for all purposes and
in all respects.

5. Counterparts. This Amendment may be executed in one or more counterparts, all
of which taken together shall constitute one instrument.

6. References. From and after the date provided above, all references to the
Amended Alion Mezzanine Warrant Agreement shall be deemed to be references to
the Amended Alion Mezzanine Warrant Agreement as modified hereby.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.

8. Conflict. In the event of any conflict between the terms of this Amendment
and the Amended Alion Mezzanine Warrant Agreement, the terms of this Amendment
shall govern.

[Signatures follow on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by its officers thereunto duly authorized as of the date hereof.

          Alion Science and Technology Corporation    
By: /s/ Jack Hughes
      By: /s/ Bahman Atefi
 
         
   
 
       
Name:
Title:
  Jack Hughes
Senior Vice President and
Chief Financial Officer   Name: Bahman Atefi
Title: Chief Executive Officer


 
       

2